Citation Nr: 1123183	
Decision Date: 06/16/11    Archive Date: 06/28/11

DOCKET NO.  05-38 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 







INTRODUCTION

The Veteran had active service from December 1965 to December 1967.  The Veteran also has verified service in the United States Army Reserves from October 1984 through August 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Department of Veterans Affairs Regional Office (RO) in St. Petersburg, Florida, denying the claim currently on appeal.  This matter was previously remanded by the Board in March 2008 and December 2009 for additional evidentiary development.  


FINDING OF FACT

The Veteran's left knee disability did not manifest during, or as a result of, active military service and it is not secondary to a service-connected low back disability.  


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1110, 5103(a), 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the failure to provide pre-adjudicative notice of any of the necessary duty to notify elements was presumed to create prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required to show that that the error did not affect the essential fairness of the adjudication, and that to make such a showing the VA had to demonstrate that the defect was cured by actual knowledge on the claimant's part or that a benefit could not have been awarded as a matter of law.  Id.  However, the United States Supreme Court (Supreme Court) recently held this framework to be inconsistent with the statutory requirement that the CAVC take "due account of the rule of prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In reversing the Federal Circuit's decision, the Supreme Court held that the burden is on the claimant to show that prejudice resulted from the error, rather than on VA to rebut a presumed prejudice.  Id.

Letters sent to the Veteran in October 2004, May 2008, June 2008 and December 2009 addressed all notice elements listed under 3.159(b)(1).  The letters informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Even though the Veteran was not provided with the Dingess requirements (specifically, how disability ratings and effective dates are assigned) until after the initial adjudication of the claim, the claim was subsequently readjudicated, no prejudice has been alleged, and none is apparent from the record.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  In any event, because the claim is being denied, any question as to the appropriate disability rating or effective date is moot, and there can be no failure-to-notify prejudice to the Veteran.  See Dingess/Hartman, 19 Vet. App. at 484. 

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service and Army Reserve treatment records.  Also, the Veteran received VA medical examinations in January 2005, November 2008, and June 2010, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  Copies of the Veteran's private treatment records have also been obtained and incorporated into the evidence of record.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Additionally, the Board finds there has been substantial compliance with its most recent remand directives of December 2009.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The Appeals Management Center (AMC) contacted the Veteran in an attempt to identify additional private treatment records and scheduled the Veteran for a new VA examination.  The AMC subsequently issued a supplemental statement of the case (SSOC) as well.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Where a veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and a chronic disorder, such as arthritis, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2010).  

Service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Also, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  See 38 C.F.R. § 3.310(b); Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  An appellant's own conclusion, stated in support of his claim, that his present disability is secondary to his service-connected disability is not competent evidence as to the issue of medical causation.  See 38 C.F.R. § 3.159 (2010); see also Grivois v. Brown, 6 Vet. App. 136 (1994).  

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  

Facts and Analysis

The Veteran contends that he is entitled to service connection for a left knee disability.  Specifically, the Veteran has asserted that this condition arose as secondary to his service-connected lumbar spine disability.  However, as outlined below, the preponderance of the evidence of record demonstrates that this disability did not manifest during, or as a result of, active military service.  As such, service connection is not warranted.  

The Veteran's service treatment records and his Army Reserve records are silent regarding any injury or symptomatology associated with the left knee.  A January 1966 service treatment record demonstrates that the Veteran injured his back while playing softball.  However, there is no mention of an injury to the left knee at this time.  According to his November 1967 separation examination, the Veteran's lower extremities were normal.  Therefore, there is no evidence of an in-service left knee injury. 

The Veteran's post-service treatment records also fail to demonstrate that the Veteran suffers from a left knee disability that manifested during, or as a result of, active military service, or, that is secondary to a service-connected low back disability.  According to an August 2004 private treatment record, the Veteran reported left knee aches all of the time.  A magnetic resonance image (MRI) of the left lower extremity revealed a bone marrow edema within the fibular head that was noted to be possibly related to direct trauma or a hairline fracture.  There were no internal derangements.  None of these records suggest that the Veteran's left knee symptomatology was associated with his military service or related to his service-connected low back disability. 

The Veteran was subsequently afforded a VA examination for the left knee in January 2005.  The examiner reviewed the Veteran's claims file and noted that there was no mention of any knee injury.  The Veteran reported that he last fell four weeks earlier when he was getting out of the bath tub.  It was also noted that the Veteran fell in September 2004 and was subsequently told that he had a hairline fracture of the knee.  The examiner diagnosed the Veteran with bone marrow edema of the left knee indicative of trauma or hairline fracture.  The examiner concluded that the Veteran's left knee condition appeared to be mild and that it was aggravated by his morbid obesity.  

A January 2005 VA outpatient treatment record notes that the Veteran was prescribed a left knee brace by a private physician.  A July 2005 private treatment record reflects that the Veteran was seen with complaints of left knee pain.  However, none of the private medical records suggest any relationship between the Veteran's left knee complaints and his military service or his service-connected low back disability.  

The Veteran was afforded an additional VA examination of the left knee in November 2008.  During this examination, the Veteran reported that he injured his left knee during active military service in January 1965 but that he did not tell anyone.  The examiner noted that there was no evidence of this in the claims file or evidence of left knee symptomatology within one year of the Veteran's separation from active duty.  The Veteran also reported that he first fell on his left knee in 2004 and that he again fell on his knee in 2006.  X-rays of the left knee revealed mild bilateral patellar spurring.  The examiner diagnosed the Veteran with degenerative arthritis of the left knee and opined that it was not caused by or a result of his low back strain.  The examiner also opined that the Veteran's left knee disability was not caused by or a result of active military service.  No rationale was provided for the examiner's opinion.  

The Veteran was most recently afforded a VA examination of the left knee in June 2010.  The Veteran reported injuring his left knee after military service in approximately 2004 when he slipped and fell, hitting his left knee.  X-rays of the left knee revealed thinning of the articular cartilage in the left knee medial compartment.  The examiner diagnosed the Veteran with degenerative joint disease of the left knee and opined that it was not caused by or related to military service or his service-connected lumbar strain.  The examiner explained that there is no correlation between degenerative joint disease of a knee and a lumbar strain.  The examiner also noted that the Veteran's service medical records were silent as to any left knee condition.  Finally, the examiner indicated that the Veteran's left knee symptomatology was likely aggravated by his obesity.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to service connection for a left knee disability.  There is no evidence of an injury to the left knee during active military service or during his Army Reserve service.  The first evidence of record regarding the left knee is from August 2004 when the Veteran reported that his knee ached all of the time.  This record does not reflect a history of left knee symptomatology since military service.  The June 2010 VA examiner also noted that the Veteran reported injuring his left knee in 2004 when he slipped and fell on it.  Finally, the VA examiners of record opined that the Veteran's left knee disability was not due to military service and it was not secondary to his service-connected low back disability.  The June 2010 VA examiner explained that there is no correlation between a left knee disorder and a low back condition and that the record contained no evidence of an in-service injury.  As such, the preponderance of the evidence of record demonstrates that the Veteran's left knee condition did not manifest during, or as a result of, active military service, nor is it secondary to his service-connected low back disability.  

The Board recognizes that the Veteran believes his left knee disability is secondary to his service-connected low back disability.  Specifically, the Veteran has asserted that his low back disability caused him to fall, and as such, he injured his left knee.  However, the evidence of record does not demonstrate that the Veteran's history of falls is related to his service-connected back disability.  Furthermore, while the Veteran believes that his condition has been aggravated as a result of falls, the November 2008 and June 2010 VA examiners opined that the Veteran's morbid obesity was in fact responsible for the aggravation of his symptomatology.  

Finally, the Board notes that the Veteran reported during his November 2008 VA examination that he did in fact injure his left knee during military service.  Lay assertions may serve to support a claim for service connection when they relate to the occurrence of events that are observable as a lay person or the presence of a disability or symptoms of a disability that are subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the existence of a disability even when not corroborated by contemporaneous medical evidence).  However, while the Veteran is competent to offer this testimony, the Board does not find it to be credible.  The Veteran made no mention of an in-service left knee injury in his original claim of October 2004, but instead argued that his left knee condition was directly due to falls he sustained after military service.  The Veteran again made this assertion in his April 2005 notice of disagreement and made no reference to an in-service injury.  Finally, none of the Veteran's post-service medical records suggest that the Veteran had a long history of left knee pain.  As such, the Board does not find this single assertion to be credible.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for a left knee disability must be denied.


ORDER

Entitlement to service connection for a left knee disability is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


